RESPONSE TO AMENDMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.
 
Claims 1-3, 5-12, 14, and 15 are pending in the application.  Claims 7-9 are withdrawn due to Applicant’s election.  Claim 15 is newly added.
Amendments to the claims, filed February 15, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §102 rejection of claims 1 and 3 over Niedenzu (U.S. 5,501,732), made of record in the office action mailed December 15, 2021, Page 2, Paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed March 9, 2022.
The 35 U.S.C. §103 rejection of claims 6, 10, and 11 over Niedenzu (U.S. 5,501,732), made of record in the office action mailed December 15, 2021, Page 3, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed March 9, 2022.
The 35 U.S.C. §103 rejection of claim 2 over Niedenzu (U.S. 5,501,732) in view of Jankolovits (“Stable Aqueous Dispersions of Hydrophobically Modified Titanium Dioxide Pigments through Polyanion Adsorption”), made of record in the office action mailed December 15, 2021, Page 5, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed March 9, 2022.
The 35 U.S.C. §103 rejection of claim 12 over Niedenzu (U.S. 5,501,732) in view of Takahashi (U.S. Pat. Pub. 2005/0228112), made of record in the office action mailed December 15, 2021, Page 6, Paragraph 8 has been withdrawn due to Applicant’s amendment in the response filed March 9, 2022.
The 35 U.S.C. §103 rejection of claims 13 and 14 over Niedenzu (U.S. 5,501,732) in view of Kuramoto (JPH05-295294), made of record in the office action mailed December 15, 2021, Page 6, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed March 9, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 1, 3, 5, 6, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Niedenzu (U.S. 5,501,732) in view of Abe (JP 2016-011972).  For discussion of Abe, see the English Machine Translation.
Regarding claims 1 and 14, Niedenzu teaches a composition (Abstract) comprising an aqueous dispersion of metal oxide pigment particles (Abstract; Col. 1, lines 14-16)) coated with an organosilane polymer comprising structural units of an alkyltrihydroxysilane or a salt thereof (RxSi(R’)4-x; Col. 2, line 62 – Col. 3, line 5; where R is an alkyl; R’ is a hydroxyl, and x=1), wherein the aqueous dispersion has a pH in the range of from 8.5 to 12 (9-11, Col. 2, lines 42-49).
Niedenzu fails to teach wherein the alkyltrihydroxysilane is a C1-C4 alkyltrihydroxysilane and in particular, methyltrihydroxysilane.
Abe teaches a composition (Abstract) comprising an aqueous dispersion (Page 8, Paragraph 11) of particles coated with an organosilane polymer (Abstract) comprising structural units of C1-C4 alkyltrihydroxysilane (Page 5, Paragraphs 3-5), such as methyltrihydroxysilane (Page 7, Paragraphs 2-3).  Abe further teaches that in the organosilane polymer the alkyl group has six or less carbon atoms so that the hydrophobicity due to the hydrocarbon group can be improved (Page 5, Paragraphs 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the alkyltrihydroxysilane of Niedenzu be a C1-C4 alkyltrihydroxysilane such as methyltrihydroxysilane as taught by Abe in order to improve the hydrophobicity due to the hydrocarbon group.
Regarding claim 3, Niedenzu in view of Abe teaches wherein the organosilane polymer comprises at least 50 weight percent structural units of the C1-C4 alkyltrihydroxysilane (the alkyltrihydroxysilane is the entire organosilane polymer; therefore it would comprise 100 weight percent structural units of the alkyltrihydroxysilane).
Regarding claim 5, Niedenzu in view of Abe fails to explicitly teach wherein the organosilane polymer has a concentration of Si atoms in the range of from 4 to 120 Si atoms/nm2 of external pigment surface area.  However, Niedenzu in view of Abe uses the same claimed alkyltrihydroxysilane as the organosilane polymer, so the organosilane polymer would inherently have a concentration of Si atoms in the range of from 4 to 120 Si atoms/nm2 of external pigment surface area.
Regarding claims 6 and 15, Niedenzu teaches the wherein the metal oxide pigment particles are TiO2 (Abstract) having an average particle size in the range of 200 nm to 400 nm (average primary particle size less than about 0.4 microns = 400 nm; Col. 2, line 33).  Additionally, Niedenzu in view of Abe teaches the same composition claimed in claims 1 and 3.  Therefore, the TiO2 of Niedenzu in view of Abe would inherently have a volume solids fraction in the range of from 0.37 to 0.43; a shear viscosity of not greater than 0.25 Pa*s at a shear rate of 0.1 s−1 at a TiO2 volume solids fraction of 0.37; and a shear viscosity of not greater than 1 Pa*s at a shear rate of 0.2 s−1 at a TiO2 volume solids fraction of 0.43. 
While the reference does not specifically teach the claimed range of 200 nm to 400 nm, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 10 and 11, Niedenzu teaches wherein the metal oxide pigment particles have an average particle size in the range of from 100 nm to 400 nm and from 240 nm to 300 nm, respectively (average primary particle size less than about 0.4 microns = 400 nm; Col. 2, line 33).
While the reference does not specifically teach the claimed range of 100 nm to 400 nm and 240 nm to 300 nm, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Niedenzu (U.S. 5,501,732) in view of Abe (JP 2016-011972) and further in view of Jankolovits (“Stable Aqueous Dispersions of Hydrophobically Modified Titanium Dioxide Pigments through Polyanion Adsorption”).  For discussion of Abe, see the English Machine Translation.
Niedenzu and Abe are relied upon as discussed above.
Regarding claim 2, Niedenzu teaches the wherein the pigment particles are TiO2 (Abstract). 
Niedenzu in view of Abe fails to teach wherein the organosilane polymer further comprises trimethylsilyl groups.
Jankolovits teaches TiO2- pigment particles capped with trimethylsilyl (Abstract, Experimental Section, Pg. 1930).  Jankolovits teaches the hydroxyl-rich TiO2 surface readily penetrates the surface of the water while the trimethylsilyl-capped TiO2 (where the trimethylsilyl groups react with the surface hydroxyl groups) do not wet spontaneously in water (Fig. 2) and therefore producing a hydrophobic TiO2 pigment particle (Results and Discussion, Pg. 1932).  Jankolovits further teaches that the hydrophobically modified pigments possess greater dispersion stability with the trimethylsilyl than the corresponding native hydroxylated particles (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the C1-C4 alkyltrihydroxysilane polymer of Niedenzu in view of Abe further comprise trimethylsilyl groups as taught by Jankolovits in order to provide further hydrophobicity to the pigment particle.  One of ordinary skill in the art would have been motivated to provide hydrophobicity to the pigment particle in order to form more stable aqueous dispersions of the pigment particle.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Niedenzu (U.S. 5,501,732) in view of Abe (JP 2016-011972) and further in view of Takahashi (U.S. Pat. Pub. 2005/0228112).  For discussion of Abe, see the English Machine Translation.
Niedenzu and Abe are relied upon as discussed above.
Regarding claim 12, Niedenzu in view of Abe fails to teach wherein the metal oxide pigment particles are amine-functionalized.
Takahashi teaches a titanium dioxide pigment (Abstract) which can be coated with triethylamine and organosilanes (Paragraph [0013]).  Takahashi further teaches the kind, combination, and coating order of these organic compounds can also be selected depending on the purpose.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the metal oxide pigment particles in Niedenzu in view of Abe be amine-functionalized as taught by Takahashi depending on the purpose of the particles.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed March 9, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMV/									
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 8, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788